 

Case 7:19-cv-05503-VB Document 53 Filed 08/13/19 Page 1 of 4

Case 7:19-cv-05503-VB Document 52 Filed 08/13/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.
eae e ete msnnneyinin es matted crete ater arene sitobe wh wate em mitormeniea nace erin x 19 Civ, 05503 (VB)
VICTORIA MAL ONE,
Plaintiff,
~ against ~

TOWN OF CLARKSTOWN, TOWN OF CLARKSTOWN
HIGHWAY DEPARTMENT, WAYNE BALLARD, in his

Personal and official capacity as Clarkstown Highway STIPULATION
Superintendent, FRANK DIZENZO, in his personal and A vo order

official capacity as Clarkstown Highway Superintendent,
ANDREW LAWRENCE, in his personal and official
cupacity, DAVID SALVO, in his personal and official
capacity, ROBERT KLEIN, in his personal and official
capacity, TUCKER CONNINGTON, in his personal and
official capacity, and BRIAN LILLO in his personal and
official capacity,

Defendants,

IT 1S HEREBY STIPULATED AND AGREED between the attorneys for Plaintiff and the
attorneys for Defendants that the time within which Defendants may serve and file a responsive
pleading to the Complaint or otherwise move is hereby further extended to and including
September 3, 2019,

——

IT IS FURTHER STIPULATED AND AGREED that this stipulation may be exccuted in
counterparts and that facsimile signatures are deemed as originals.

ITIS FURTHER STIPULATED AND AGREED that all attorneys listed herein are to reecive
all notices,

Dated: White Plains, New York
August_'L _, 2019

      
 

  

ern ( oper
oo Ae 732.75)
Attorneys for Defendant Brian Lillo
399 Knollwood Road, Suite 216
White Plains, New York 10603
Tel: (914) 631-1336
Bax: (914) 631-1161)
kmegovernglyons-megovern.com

3 | 13 | 2919 fantino@lyons-megovern.com

 

Hon. Vincent L. Briceetti oS |

United States District Judge

 

 

 

 

 

 

 
Case 7:19-cv-05503-VB Document 53 Filed 08/13/19 Page 2 of 4

Case 7:19-cv-05503-VB Document 52 Filed 08/13/19 Page 2 of 4

   
 

 

William Patrick Harrington (WH

ustin Matthew Gardner JG)
Bleakley Platt & Schmidt, LLP
Attorneys for Defendant Wayne Ballard
One North Lexington Avenue

White Plains, NY 10601

PH 914 287-6104

Fax: 914 683-6956

Email: wpharrington@bnpslaw.com

Email: juadnen@bpslayw.com

Co : “Ne A \ Bo bf/
ihn. vlannery (IF

Eliza MvScheibel (ES

Wilson Elser Moskowitz Edelman & Dicker LLP

Lawrence Arthur Garvey (LG )
Lawrence A, Garvey & Associates, P.C.
Attorneys for Defendant Frank Didenzoa
155 White Plains Road

Suile 207

Tarrytown, NY 1059]

PH 914 524 9400

Fax: 14 524 ona

 

Attorneys Jor Town of Clarkstown, Town Highway Dept.,

Andrew Lawrence, David Salvo, Robert Klein and
Tucker Connington

1133 Westchester Avenue

White Plains, NY 10604

PH 914.872.7303 (Direct)

PH 914.323.7000 (Main)

Fax 914,323,700!

Johnt Hlanner y@wilsonelser.com

    
 

apy

Lewis Pollock
Pollock Cohen LLP

’ ttorneys for Plaintiff

60 Broad Street, 24th Floor

New York, NY 10004

PH 212-337-5361

Email: AdamepPollack ghen.com

Adan

iw

 

 
Case 7:19-cv-05503-VB Document 53 Filed 08/13/19 Page 3 of 4

| Case 7:19-cv-05503-VB Document 52 Filed 08/13/19 Page 3 of 4

|

|

 

Willlam Patrick Harringion (WH
Justin Matthew Gardner (JG +)
Bleakley Platt & Schmidt, LLP

Attorneys for Defendant Wayne Ballard

One North Lexington Avenue
White Plains, NY 10601

PH 914 287-6104

Fax:/914 683-6956

Email: wpharrington@bpslaw.com

Email: jgardner@bpslaw.com

|

)

 

Jo 1M. Flannery (JF )
Eliza M. Scheibel (ES )

Wilson Elser Moskowitz Edelman & Dicker LLP

A)

Lawrence Arthur Garvey (LG 9//2 )

Lawrence A. Garvey & Associates, P.C,

Attorneys for Defendant Frank DiZenzo
1S5-WhitePlainsRoat So main SKreet
SeeeaerT Surte O40.
Farrytown Ar t0s9r Winite. ANS, NY fo CdG
PH OeiS24-406 414 -GuGg- Aa00

Fax: MerS246422 F114 - qua@-\300

Email: LGarvey@laglawfirm.com

Attorneys for Town of Clarkstown, Town Highway Dept,

Andrew Lawrence, David Salvo, Robert Klein and

Tucker Connington

1133 Westchester Avenue
White Plains, NY 10604

PH | 914.872.7303 (Direct)

PH | 914.323.7000 (Main)

Fax 914.323.7001

John Flannery@wilsonelser.com

cliza.scheibel@wilsonelser.com
]

|
|
Adam Lewis Pollock (AP)
Pollock Cohen LLP
Attorneys for Plaintiff
60 Broad Street, 24th Floor
New York, NY 10004
PH! 212-337-5361
Email: Adam@PollockCohen.com

 

 
Case 7:19-cv-05503-VB Document 53 Filed 08/13/19 Page 4 of 4

Case 7:19-cv-05503-VB Document 52 Filed 08/13/19 Page 4 of 4

William Patrick Harrington (WH +)

Justin Matthew Gardner (JG)
Bleakley Platt & Schmidt, LLP
Attorneys for Defendant Wayne Ballard
One North Lexington Avenue

White Plains, NY 10601

PH 914 287-6104

Fax: 914 683-6956

Email: wpharrington@bpslaw.com
Email: jyandoeriabpstaw.eccns

 

Jobn M, Flannery (JF )
Eliza M. Scheibel (ES __)

Wilson Elser Moskowitz Edelman & Dicker LLP

 

Lawrence Arthur Garvey (LG )
Lawrence A, Garvey & Associates, P.C,
Attorneys for Defendant Frank DiZenzo
155 White Plains Road

Suite 207

Tarrytown, NY 10591

PH 914 524 9400

Fax: 914 524 0422

Email: LGarveyiilaplawdirm com

Attorneys for Town of Clarkstown, Town Highway Dept.,

Andrew Lawrence, David Salvo, Robert Klein and

Tucker Connington

1133 Westchester Avenue
White Plains, NY 10604

PH 914.872.7303 (Direct)

PH 914.323.7000 (Main)

Fax 914,323,.7001

John. Flannery@wilsonelser.com

  
  

 

‘beh wilsonclsercon

c
a
be
yf
=
=
=

/s/ Adam Pollock

Adam Lewis Pollock (AP)
Pollock Cohen LLP

Attorneys for Plaintiff

60 Broad Street, 24th Floor

New York, NY 10004

PH 212-337-5361

Email: Adanyed Pollock Cohen com

 
